292 S.W.3d 351 (2009)
Kevin Eugene RILEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69685.
Missouri Court of Appeals, Western District.
June 9, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
Application for Transfer Denied October 6, 2009.
Emmett D. Queener, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before DIV III: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.
Prior report: 213 S.W.3d 80.

ORDER
PER CURIAM:
Kevin Riley appeals the circuit court's denial of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of trial counsel. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).